Allowable Subject Matter
Claims 1, 4-11, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim amendments and Applicant’s remarks of 2/26/2021 were fully considered and entered under AFCP 2.0 Pilot Program. AF response includes amendments to dependent claims 21, 22, and 24, respectively, which overcome previous specification objections and claim rejections under 112(a), as previously indicated in Final OA of 1/6/2021. Additionally, after having performed an updated search of prior art, the examiner was not able to find art that teaches all feature limitations of independent claims 1, 11, and 20, respectively, as previously indicated in the Final OA. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in U.S. PG Pub. Nos. 2020/0099954 A1 and 2018/0293496 A1. In particular, independent claims 1 and 11 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… receive [receiving], with a processor, video content;
splice [splicing], with the processor, the video content into a plurality of video frames;
splice [splicing], with the processor, at least one of the plurality of video frames into a plurality of image patches;
perform [performing], with a neural network, an image reconstruction of at least one of the plurality of image patches to generate a reconstructed image patch;
compare [comparing], with the processor, the reconstructed image patch with the at least one of the plurality of image patches;
generate [generating], with the processor, an error score based on a discrepancy between the reconstructed image patch and the at least one of the plurality of image patches;
determine [determining], with the processor, whether the error score is an outlier based on a comparison of the error score with a plurality of error scores corresponding to a distribution of error scores for the plurality of image patches; and
determine [determining], with the processor, whether a pixel error is present within the at least one of the plurality of image patches when the error score is determined to be the outlier.”
Independent claim 20 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… a processor that receives video content, splices the video content into a plurality of video frames, splices at least one of the plurality of video frames into a plurality of image patches, compares a reconstructed image patch with the at least one of the plurality of image patches, generates an error score based on a discrepancy between the reconstructed image patch and the at least one of the plurality of image patches, determines whether the error score is an outlier based on a comparison of the error score with a plurality of error scores corresponding to a distribution of error scores for the plurality of image patches, and determines whether a pixel error is present within the at least one of the plurality of image patches when the error score is determined to be the outlier; and

a neural network that performs an image reconstruction of the at least one of the plurality of image patches to generate the reconstructed image patch.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668